Title: Thomas Jefferson to David Gelston, 18 December 1819
From: Jefferson, Thomas
To: Gelston, David


					
						Dear Sir
						
							Monticello
							Dec. 18. 19.
						
					
					Your favor of the 10th came to hand last night. the former one of the 24th of Nov. was recieved on the 3d of Dec. and on the 4th I inclosed you mr Beasly’s letter, and Debure’s invoice of the books which had come by the same mail. their amount 575–65 ƒ. the common course of the mail between N. York & this place being from 7. to 10. days, I have no doubt you recieved my letter of the 4th from the 11th to the 14th. as soon as you will be so good as to let me know the amount of the duties & charges they shall be remitted to you, and with thanks for your repeated kind offices I pray you to accept assurances of my great friendship and respect.
					
						
							Th: Jefferson
						
					
				 